ABBATE, Presiding Judge
DECISION
In the above-titled matter this case was submitted to the court for a declaratory judgment on the question of whether certain machines as set forth in Paragraph 10 of the Complaint constitute gambling device within the definition of § 64.20(b) of the Criminal and Correctional Code. The deposition taken on January 12, 1979, of Peter F. Whitten was considered in arriving at a decision in this matter.
The plaintiff, Guam Music, Inc., is doing business in the territory of Guam and provides coin-operated amusement devices for various island establishments. From the testimony that is set forth in the deposition, it appears that the machines that were confiscated by law enforcement agents of the territory of Guam do not fall within the meaning of mechanical devices as set forth in § 68.20(b) of the Crim*592inal and Correctional Code. They are electronically operated and contain electronic circuitry. See People v. Rosa G. Guzman, Cr. Case No. 33-78, Superior Court of Guam.
In view of the foregoing, this Court holds that the machines confiscated as described in Paragraph 10 of the complaint are not gambling devices and are to be returned to the plaintiff Guam Music, Inc. Plaintiff to submit Findings of Fact and Conclusions of Law with notice.
SUBMIT ORDER.